Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract of the Disclosure
The abstract of the disclosure is objected to because of its undue length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite because it is unclear whether it should depend from claim 2 as written or should be dependent from claim 6 so as to provide a proper antecedence for “a second absorber layer” as recited in lines 1-2.  
Claim 8 is indefinite because it is unclear as to whether “first and second absorber layers” in line 1 is referring to those recited claims 6 and 7, respectively, or some additional absorber layers.

Allowable Subject Matter
Claims 1-6 and 9-20 are allowed.
Claims 7-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 1, the prior art fails to teach or fairly suggest a shape sensor comprising: a flexible two-dimensional lattice of a plurality of first light guides that extend in a first direction and a plurality of second light guides that extend in a second direction that intersects with the first direction; each of the light guides of the two-dimensional lattice including a light source at a first end of the light guide and a photodetector at a second end of the light guide opposite from the first end; and a flexible cladding material in which the two-dimensional lattice of first and second light guides is embedded; wherein each of the light guides of the two-dimensional lattice includes a core having a refractive index that is greater than a refractive index of the cladding material; and wherein the first light guides and the second light guides intersect at intersecting core regions at which crosstalk of light travel occurs between the first light guides and the second light guides.
Claims 2-6 and 9-16 are allowed by virtue of their claim dependency upon allowed claim 1.
Claims 7-8 would be allowable by virtue of their claim dependency upon allowed claim 1. 
Regarding claim 17, the prior art fails to teach or fairly suggest a shape sensor comprising: a flexible continuous-slab light guide having a continuous core material; a flexible cladding substrate that surrounds the continuous core material, wherein a refractive index of the continuous core material is greater than a refractive index of the cladding substrate; a plurality of light sources; and a plurality of photodetectors, wherein the plurality of light sources and the plurality of photodetectors respectively are located on opposite sides of the continuous core material.
Claims 18-20 are allowed by virtue of their claim dependency upon allowed claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references made of record disclose shape sensors and shape sensing systems of general interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.